
	
		II
		111th CONGRESS
		1st Session
		S. 492
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Johnson (for himself
			 and Mr. Thune) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act and the
		  Internal Revenue Code of 1986 to exempt certain employment as a member of a
		  local governing board, commission, or committee from social security tax
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Local Officials Tax Relief Act of
			 2009.
		2.Exemption of certain
			 local governing board employment from social security tax coverage
			(a)Amendment to
			 Social Security ActSection 210(a)(7)(F) of the
			 Social Security Act (42 U.S.C.
			 410(a)(7)(F)) is amended by striking or at the end of
			 clause (iv), by adding or at the end of clause (v), and by
			 inserting after clause (v) the following new clause:
				
					(vi)by any elected or appointed member of a
				general governing board, commission, or committee of any political subdivision
				of a State for any calendar year commencing on or after January 1, 2010, if the
				remuneration paid in such calendar year for such service is not more than the
				amount in effect for an election official or an election worker under clause
				(iv) for such
				year.
					.
			(b)Amendment to
			 Internal Revenue Code of 1986Section 3121(b)(7)(F) of the Internal
			 Revenue Code of 1986 (defining employment) is amended by striking
			 or at the end of clause (iv), by adding or at the
			 end of clause (v), and by inserting after clause (v) the following new
			 clause:
				
					(vi)by any elected or appointed member of a
				general governing board, commission, or committee of any political subdivision
				of a State for any calendar year commencing on or after January 1, 2010, if the
				remuneration paid in such calendar year for such service is not more than the
				amount in effect for an election official or an election worker under clause
				(iv) for such
				year.
					.
			
